DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/24/2021, wherein claims 1, 8, 11, 18, 21 are amended, and wherein claims 1-27 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-6, 8-9, 11-16, 18-19, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN 104410672A).

As for claim 1, Xu teaches a service migration method in a network functions virtualization (NFV) architecture (Abstract), the method comprising:
sending, by a virtualized network function manager (VNFM), a virtual machine (VM) request command to a first virtualized infrastructure manager (VIM), wherein the first VIM manages a first host on which first software is installed (paragraphs 71-77, 83, and 86.  VNFM initiate the processes, the initiation trigger is understood as a sending request.  The receiver is the VIM with the upgrade plan execution that clearly hosts the post-upgrade system.  Thus, the pre-upgrade system is understood as the first software, which is clearly installed on the first host, and managed by the VIM.  NOTE: all paragraph # references utilizing translated document attached, not original Chinese version);
receiving, by the VNFM, a VM request response from the first VIM, wherein the VM request response comprises information about a first VM that the first VIM requests on the first host (paragraph 79, 108-109, and Fig. 5 – Steps 511-517.  In particular, VNFM obtains update script to be executed on newly created VM at step 515 is predicated on determining the new copy of the VNF has successfully tested in the previous step at 513-514 where the VNFM instructs VIM to configure the VM to test network (see also, paragraph 79, “”VNFM instructs the VIM to configure the virtual machine to test network based on network resources.  Then, the VNFM obtains the upgrade configuration script from the script library…”).  In order for step 515 to proceed, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the application to recognize the VNFM has to know that the VIM 
after receiving the VM request response from the first VIM, allocating, by the VNFM, the first VM to a virtualized network function (VNF) (paragraph 79.  “…VNFM…delivers the virtual machine to the new version of the VNF…”); and
sending, by the VNFM, a service migration command to the VNF, wherein the service migration command is used to instruct the VNF to migrate a running service on a second VM to the first VM, and the second VM is deployed on a second host on which second software is installed (paragraph 81, 97-98.  In addition, Examiner note the VNF 。).

As for claim 11 and 21, they contain similar limitations as claim 1 above.  Thus, they are rejected under the same rationales.

As for claim 2, Xu also teaches receiving, by the VNFM, a service migration completion notification from the VNF (paragraph 119, Fig. 7 steps 727 and 728.  VNFM receiving notification of swap completion propagated up from VLB); and
after the VNFM receives the service migration completion notification from the VNF, releasing, by the VNFM, the second VM (paragraph 120, Fig. 7 – steps 731 and 732; paragraph 137, 139-140).

As for claim 12 and 22, they contain similar limitations as claim 2 above.  Thus, they are rejected under the same rationales.

As for claim 3, Xu also teaches the second host is managed by the first VIM, and before the sending, by the VNFM, the service migration command to the VNF (Fig. 7 – VIM communicating and managing both VNF and VLB), the method further comprises:

wherein the service migration command that is sent by the VNFM to the VNF carries the information about the second VM (Fig. 7 steps 718-719, and paragraph 118-119; 137, 139-140).

As for claim 13 and 23, they contain similar limitations as claim 3 above.  Thus, they are rejected under the same rationales.

As for claim 4, Xu also teaches wherein the first software is configured on the first VIM, the second host is managed by a second VIM on which the second software is configured (paragraph 56-57 in view of Fig. 7.  Examiner note, while the prior art does not specifically discuss Fig. 7 in the context of multiple VMs, the prior art specifically teaches it is arbitrarily obvious for the NFVO system to be managing the network service life cycle using multiple VIMs, and or with multiple VNFM.  Where each VIM manages a specific set of resources.  Thus, it would have been obvious for the post-upgrade new-version software to be configured on the first VIM and second host is managed by a second VIM because each VIM is capable of managing a distinct set of resources such as different hosts, and because doing so across multiple VIMs allows the NFVO management of distributed network service and improve unification of large number of network device types into multiple high-capacity servers, switches and 
sending, by the VNFM, a virtual machine query command to the second VIM, wherein the virtual machine query command instructs the second VIM to query information about the second VM that is running a service of the VNF (Fig. 7 steps 715-176 and paragraph 0095-0098; 0100-0101; 118; 137, 139-140);
wherein the service migration command that is sent by the VNFM to the VNF carries the information about the second VM (Fig. 7 steps 718-179 and paragraph 0095-0098; 0100-0101; 118; 137, 139-140).

As for claim 14 and 24, they contain similar limitations as claim 4 above.  Thus, they are rejected under the same rationales.

As for claim 5, Xu also teaches wherein the first software comprises post-upgrade new-version software and the second software comprises pre-upgrade old-version software (paragraph 79. the system clearly distribute the upgraded software to VM, it clearly is teaching the claim limitation.  Examiner note, no upgrading step claimed, nor substantive difference of new vs old version explained in the Specification, and not limited relative to each other (i.e., time of creation, feature difference, etc.), and under the BRI, can include any different version.  Here, the software service running on second VM is disclosed by prior art to be a different version, and the software is clearly deployed on a second host, and is a software.).

As for claim 15 and 25, they contain similar limitations as claim 5 above.  Thus, they are rejected under the same rationales.

As for claim 6, Xu also teaches the post-upgrade new-version software and the pre-upgrade old-version software are homogeneous software or heterogeneous software (paragraph 79.  Examiner note, given the claim claims every permutation of software (since most are either homogeneous or heterogeneous), and the system clearly distribute software to VM, it clearly is teaching the claim limitation).

As for claim 16 and 26, they contain similar limitations as claim 6 above.  Thus, they are rejected under the same rationales.

As for claim 8, Xu also teaches receiving, by a virtualized network function (VNF), a service migration command from a virtualized network function manager (VNFM), wherein the service migration command comprises information about a first virtual machine (VM) that the VNFM instructs a first virtualized infrastructure manager (VIM) to request on a first host on which the first software is configured, and wherein the service migration command further comprises virtual machine data that can run on the first host and that is configured by the first VIM to run on the first VM (Fig. 7 –steps 715-720, paragraph 118, 137, 139-140 which extracts then send the VNF information, which is understood as VNF data.  VNF data configuration is discussed at paragraphs 94-96); and


As for claim 18, they contain similar limitations as claim 8 above.  Thus, they are rejected under the same rationales.

As for claim 9, Xu also teaches after the VNF migrates the running service on the second VM to the first VM, sending a service migration completion notification to the VNFM (Fig. 7 – steps 727-728, paragraph 119; 137, 139-140).

As for claim 19, they contain similar limitations as claim 9 above.  Thus, they are rejected under the same rationales.

Claim 7, 10, 17, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xu, in view of Kosugi et al. (US PGPUB 2017/0220371 A1).

As for claim 7, Xu explicitly teaches an Element management system (EMS) (Fig. 1 – item 122).  While it is well-known in the art including both present application and the prior art implementing the ESTI standard for NFVO having the EMS manages the VNF and perform the function claimed, however, in the interest of compact prosecution, Xu does not explicitly teach the detail of the EMS including sending, by the VNFM, the 
However, Kosugi teaches a method of VNF instantiation including sending, by the VNFM, the service migration command to an element management system (EMS), so that the EMS forwards the service migration command to the VNF, wherein the EMS is configured to manage the VNF (paragraphs 68-72)
One of ordinary skill in the art before the effective filing date of the application would have recognized that applying Kosugi’s teaching of the VNFM sending a service migration command to an element management system (EMS) so that the EMS forwards the service migration command to the VNF to Xu because they are both directed to network function virtualization and because doing so would allow more seamless migration of VMs. (Kosugi, paragraph 7)

As for claim 17 and 27, they contain similar limitations as claim 7 above.  Thus, they are rejected under the same rationales.

As for claim 10, Kosugi also teaches receiving, by the VNF, the service migration command that is forwarded by an element management system (EMS) from the VNFM (paragraphs 68-72).

As for claim 20, they contain similar limitations as claim 10 above.  Thus, they are rejected under the same rationales.

Response to Arguments
Applicant argues in the remarks dated 9/24/2021 that:
Argument I: “amended claim 1 recites that the first VM is configured to run on a first host where the first host is installed with the upgraded software; thereafter, the VNFM allocates the first VM to a VNF module…moreover, Xu discloses performing upgrades on the newly created VNF.  In contrast, amended claim 1 recites that the first software (e.g., the upgrade) is installed on the first host (e.g., a VIM or a NFVI)…therefore, the process recited in amended claim 1 is distinguishable from the upgrading process disclosed by Xu…”
Examiner respectfully disagrees for the following reasons:
As for Argument I, see paragraphs 6 above.  Examiner note Applicant’s argument that “…amended claim 1 recites that the first VM is configured to run on a first host where the first host is installed with the upgraded software…” (emphasis added) is not a claimed feature of claim 1.  Thus, Applicant is arguing an unclaimed limitation.
Next, Examiner note the claim language states, “…the first VIM manages a first host on which first software is installed…a second host on which second software is installed…”  No relationship between first and second software is claimed, let alone where one is “installed with the upgraded software” as argued.  In addition, VIM is managing a first host, and the VIM is at least external to both the first host and the second host as depicted in Fig. 1 of the Application.  VNFM is also external to any hosts of VNF.  See, e.g., Fig. 1.  Thus, nowhere in the 
Turning to applicant’s argument about what constitute the unclaimed specific nature/location of software in the first and second software, Applicant argues “…Xu discloses performing upgrades on the newly created VNF.  In contrast, amended claim 1 recites that the first software (e.g., the upgrade) is installed on the first host (e.g., a VIM or a NFVI)…”  As already noted, as a fundamental matter, neither the upgrade nor any upgrading step is claimed.  In addition, no claim of nature of the host or software is claimed in the independent claim or dependent claims.  It is important to note, no mentioning of NFVI is mentioned anywhere in any dependent or independent claims.  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim.” MPEP Section 2111.01 (II).  Given the broad non-limiting claims, and in view of the multitude of entities that can be read as software as argued by Applicant, it would be improperly narrow to construe the claim limitation to require the software to be NFVI.  More importantly, NFVI is a network functions virtualization infrastructure that includes hardware and software.  Thus, 
Turning to the argument itself.  It is unclear what is meant by the applicant.  In particular, the argument seems to have 2 possible interpretations.  In the first, where the first software (e.g., the upgrade) is installed on the first host that includes a VIM or a NFVI.  In which case, it is explicitly noted the VMs implementing the VNFs and the hardware (i.e. hosts) are explicitly depicted as being separate and distinct from the VIM (See, Fig. 1).  Thus, the argument seems to contradict the claim limitations that the first VM is running on the first host.  More importantly, to argue the first software is on the host and the host is VIM or NFVI, then prior art precisely reads upon the claimed invention, rendering applicant’s argument self-defeating.
Alternatively, in the second interpretation that the argument actually meant the first software is installed on the first host, and VIM or NFVI is the software (not the host, as stated in the argument).  Then the argument is contradicted by the claim language, which explicitly states “the first VIM manages a first host on which first software is installed…” which explicitly claims the VIM as managing a first host with first software, and not the first software itself.  It is also important to note here no mention of VIM is associated with a second host on which second software is installed in the claim language.  Rendering it open to the same first VIM managing both first host and second host.  Applicant’s arguments are not 
 
Examiner’s Comments
Examiner urges, and welcomes, Applicant Representative to contact examiner to review the Specification to help identify ways to move prosecution forward.  Prior to any discussion, Examiner kindly ask applicant representative to review the document, “Upgrade-with-minimal-downtime - OpenStack” document dated Sept 2011 that maybe relevant to better focusing the direction of further amendments.  In particular the sections related to rolling upgrade and side by side upgrades of openstack software.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN X LU whose telephone number is (571)270-1233.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN X LU/
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199